
	

113 S2488 IS: Working Parents Home Office Act 
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2488
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exception to the exclusive use requirement
			 for home offices if the other use involves care of a qualifying child of
			 the taxpayer, and for other purposes.
	
	1.Short titleThis Act may be cited as the Working Parents Home Office Act .2.Exception to the exclusive use requirement for home offices for care of children and grandchildren(a)In generalSection 280A(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(7)Exception to exclusivity requirement for business use of a dwelling unit(A)In generalA taxpayer shall not be treated as failing to meet the exclusive use requirement of paragraph (1)
			 with respect to a portion of a dwelling unit if the only other use of that
			 portion is to care
			 for a qualifying child of the taxpayer while the
			 taxpayer is conducting the trade or business described in paragraph (1).(B)Qualifying childFor purposes of this paragraph, the term qualifying child has the meaning given to such term by section 152(c)(1), except that only individuals bearing a
			 relationship to the taxpayer described in section 152(c)(2)(A) shall be
			 taken into account under section 152(c)(1)(A)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
			
